PER CURIAM:
Dontez Lamont Simuel seeks to appeal the district court’s orders denying relief on his 28 U.S.C. § 2254 (2000) petition and denying his motion for reconsideration. We have independently reviewed the record and conclude that Simuel has not made a substantial showing of the denial of a constitutional right. See Miller-El v. Cockrell, 537 U.S. 322, 336, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003). Accordingly, we deny a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We deny Simuel’s motion to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED